EXHIBIT 10.1

 

HELEN OF TROY LIMITED

FORM OF INDEMNIFICATION AGREEMENT

 

 

This Indemnification Agreement (“Agreement”) is made as of
                         by and between Helen of Troy Limited, a Bermuda company
(the “Company”), and                   (“Indemnitee”).

 

RECITALS

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and its
affiliates;

 

WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company and its affiliates, the Company wishes to provide for the
indemnification of, and advancement of expenses to, Indemnitee to the maximum
extent permitted by law;

 

WHEREAS, the Bye-laws of the Company, as amended (the “Bye-laws”) require
indemnification of the officers and directors of the Company, and Indemnitee may
also be entitled to indemnification pursuant to The Companies Act 1981
(Bermuda), as amended (the “Companies Act”);

 

WHEREAS, the Companies Act expressly provides that the indemnification
provisions set forth therein are not exclusive, and contemplates that contracts
may be entered into between the Company and members of the board of directors,
officers and other persons with respect to indemnification;

 

WHEREAS, the Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the Company’s directors, officers, employees,
agents and fiduciaries, the significant and continual increases in the cost of
such insurance and the general trend of insurance companies to reduce the scope
of coverage of such insurance;

 

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and scope of coverage of liability insurance provide increasing
challenges for the Company;

 

WHEREAS, Indemnitee does not regard the protection currently provided by
applicable law, the Company’s governing documents and available insurance as
adequate under the present circumstances, and the Indemnitee and certain other
directors, officers, employees, agents and fiduciaries of the Company may not be
willing to continue to serve in such capacities without additional protection;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining highly qualified persons
such as Indemnitee is detrimental to the best interests of the Company’s
shareholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;

 

--------------------------------------------------------------------------------


 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified; and

 

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Bye-laws and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.        Services to the Company.  This Agreement shall not be deemed
an employment contract between the Company (or any of its subsidiaries or any
Enterprise) and Indemnitee. The foregoing notwithstanding, this Agreement shall
continue in force after Indemnitee has ceased to serve as a director or an
officer of the Company.

 

Section 2.        General Indemnity.

 

(a)        The Company shall indemnify Indemnitee to the fullest extent
permitted by law in accordance with the provisions of this Section 2 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding (including a Proceeding by or in the right of the Company to procure
a judgment in its favor).  Pursuant to this Section 2, Indemnitee shall be
indemnified against all Expenses, judgments, fines, penalties and amounts paid
in settlement (including all interest, assessments and other charges paid or
payable in connection with or with respect to such Expenses, judgments, fines,
penalties and amounts paid in settlement) actually and reasonably incurred by
Indemnitee or on his behalf in connection with such Proceeding or any claim,
issue or matter therein, provided that, notwithstanding any other provision
hereof, nothing in this Agreement shall exempt an Indemnitee from or indemnify
him against any liability which by virtue of any rule of law would otherwise
attach to him in respect to his fraud or dishonesty in relation to the Company. 
Indemnitee shall not enter into any settlement in connection with a Proceeding
without ten (10) days prior notice to the Company.

 

(b)        For purposes of Section 2(a), the meaning of the phrase “to the
fullest extent permitted by law” shall include, but not be limited to:

 

(i)         to the fullest extent permitted by the provision of the Companies
Act that authorizes or contemplates additional indemnification by agreement, or
the corresponding provision of any amendment to or replacement of the Companies
Act or such provision thereof; and

 

(ii)        to the fullest extent authorized or permitted by any amendments to
or replacements of the Companies Act adopted after the date of this Agreement
that increase the extent to which a corporation may indemnify its officers and
directors.

 

-2-

--------------------------------------------------------------------------------


 

Section 3.        Indemnification For Expenses of a Witness.  Notwithstanding
any other provision of this Agreement, to the extent that Indemnitee is, by
reason of his Corporate Status, a witness in any Proceeding to which Indemnitee
is not a party, he shall be indemnified against all Expenses actually and
reasonably incurred by him or on his behalf in connection therewith.

 

Section 4.        Exclusions.  Notwithstanding any provision in this Agreement
to the contrary, the Company shall not be obligated under this Agreement to make
any indemnity:

 

(a)        for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision;

 

(b)        for an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law;

 

(c)        in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Company has joined in
or the Board authorized or consented to the initiation of the Proceeding (or any
part of any Proceeding) prior to its initiation, (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law or (iii) the Proceeding is one to enforce the
Indemnitee’s rights under this Agreement (including an action pursued by the
Indemnitee to secure a determination that the Indemnitee should be indemnified
under applicable law); and

 

(d)       for which payment is prohibited by applicable law.

 

Section 5.        Advances of Expenses.  The Company shall advance, to the
extent not prohibited by law, the Expenses incurred by Indemnitee in connection
with any Proceeding, and such advancement shall be made within twenty (20) days
after the receipt by the Company of a statement or statements requesting such
advances (which shall include invoices received by Indemnitee in connection with
such Expenses but, in the case of invoices in connection with legal services,
any references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice) from time to time, whether prior to or after final
disposition of any Proceeding. Advances shall be unsecured and interest free.
Advances shall be made without regard to Indemnitee’s ability to repay the
expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Advances shall
include any and all reasonable Expenses incurred pursuing an action to enforce
this right of advancement, including Expenses incurred preparing and forwarding
statements to the Company to support the advances claimed.  The Indemnitee shall
qualify for advances upon the execution and delivery to the Company of this
Agreement which shall constitute an undertaking providing that the Indemnitee
undertakes to the fullest extent required by law to repay the advance if and to
the extent that any allegation of fraud or dishonesty in relation to the Company
is proved against the Indemnitee or the Indemnitee is not entitled to be
indemnified by the Company under

 

-3-

--------------------------------------------------------------------------------


 

applicable law.  This Section 5 shall not apply to any claim made by Indemnitee
for which indemnity is excluded pursuant to Section 4 or for any claim made by
Indemnitee for indemnification against any liability which by virtue of any
rule of law would otherwise attach to him in respect to his fraud or dishonesty
in relation to the Company.  The right to advances under this Section 5 shall in
all events continue until final disposition of any Proceeding, including any
appeal therein.

 

Section 6.        Procedure for Notification and Defense of Claim.

 

(a)        To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request therefor.

 

(b)        The Company will be entitled to participate in the Proceeding at its
own expense.

 

Section 7.        Procedure Upon Application for Indemnification.

 

(a)        Upon written request by Indemnitee for indemnification pursuant to
Section 6(a), a determination, if required by applicable law or at any time
after the occurrence of a Change in Control, with respect to Indemnitee’s
entitlement thereto shall be made in the specific case by Independent Counsel in
a written opinion to the Board, a copy of which shall be delivered to Indemnitee
and, if it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within ten (10) days after such
determination.  Indemnitee shall cooperate with the Independent Counsel making
such determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such counsel upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any costs or expenses (including attorneys’
fees and disbursements) incurred by Indemnitee in so cooperating with the
Independent Counsel shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 

(b)        The Independent Counsel shall be selected by Indemnitee.  The Company
may, within ten (10) days after written notice of such selection, deliver to the
Indemnitee a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 21 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion.  Absent a proper and timely
objection, the person so selected shall act as Independent Counsel.  If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit.  If,
within twenty (20) days after the later of submission by Indemnitee of a written
request for indemnification pursuant to Section 6(a) hereof, and the final
disposition of the Proceeding, including any appeal therein, no Independent
Counsel shall have been selected and not objected to, the Indemnitee may
petition a court of competent jurisdiction for resolution of any objection which
shall have been made by the Company to the selection of Independent Counsel and
/ or for

 

-4-

--------------------------------------------------------------------------------


 

the appointment as Independent Counsel of a person selected by the court or by
such other person as the court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 7(a) hereof.  Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 9(a) of this
Agreement, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

Section 8.        Presumptions and Effect of Certain Proceedings.

 

(a)        In making a determination with respect to entitlement to
indemnification hereunder, the Independent Counsel making such determination
shall presume that Indemnitee is entitled to indemnification under this
Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 6(a) of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making by
the Independent Counsel of any determination contrary to that presumption. 
Neither the failure of the Company or of Independent Counsel to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
any applicable standard of conduct, nor an actual determination by the Company
or by Independent Counsel that Indemnitee has not met any such applicable
standard of conduct, shall be a defense to the action or create a presumption
that Indemnitee has not met the applicable standard of conduct.

 

(b)        The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of guilty,
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not meet any
applicable standard of conduct.

 

(c)        The knowledge and / or actions, or failure to act, of any director,
officer, agent or employee of the Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.

 

Section 9.        Remedies of Indemnitee.

 

(a)        Subject to Section 9(e), in the event that (i) a determination is
made pursuant to Section 7 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 5 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 7(a) of
this Agreement within sixty (60) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to the last sentence of Section 7(a) of this Agreement within ten
(10) days after receipt by the Company of a written request therefor, or
(v) payment of indemnification pursuant to Section 2 of this Agreement is not
made within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification, Indemnitee shall be entitled to an adjudication by
a court of his entitlement to such indemnification or advancement of Expenses.
Alternatively, Indemnitee, at his option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Indemnitee shall

 

-5-

--------------------------------------------------------------------------------


 

commence such proceeding seeking an adjudication or an award in arbitration
within 180 days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 9(a); provided, however, that
the foregoing clause shall not apply in respect of a proceeding brought by
Indemnitee to enforce his rights under Section 2 of this Agreement. The Company
shall not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration.

 

(b)                              In the event that a determination shall have
been made pursuant to Section 7(a) of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 9 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits and Indemnitee shall not be prejudiced by
reason of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 9, the Company shall have the burden of
proving Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be.

 

(c)                               If a determination shall have been made
pursuant to Section 7(a) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 9, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

 

(d)                             The Company shall be precluded from asserting in
any judicial proceeding or arbitration commenced pursuant to this Section 9 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.  The Company
shall indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within ten (10) days after receipt by the Company of a
written request therefor) advance, to the extent not prohibited by law, such
Expenses to Indemnitee, which are incurred by Indemnitee in connection with any
action brought by Indemnitee for indemnification or advance of Expenses from the
Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery, as the case may be, in the suit for which
indemnification or advances is being sought.

 

(e)                               Notwithstanding anything in this Agreement to
the contrary, no determination as to entitlement to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Proceeding, including any appeal therein.

 

Section 10.                        Non-exclusivity; Survival of Rights;
Insurance; Subrogation.

 

(a)                               The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the Bye-laws, any agreement, a vote of shareholders or a
resolution of directors, or otherwise.  No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee

 

-6-

--------------------------------------------------------------------------------


 

under this Agreement in respect of any action taken or omitted by such
Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal. To the extent that a change in Bermuda law, whether by statute or
judicial decision, permits greater indemnification or advancement of Expenses
than would be afforded currently under the Bye-laws and this Agreement, it is
the intent of the parties hereto that Indemnitee shall enjoy by this Agreement
the greater benefits so afforded by such change.  No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

 

(b)                              To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, or agents of the Company or of any other
Enterprise, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
such director, officer, employee or agent under such policy or policies. If, at
the time of the receipt of a notice of a claim pursuant to the terms hereof, the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the respective policies. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policies.

 

(c)                               In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

(d)                             The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder (or
for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

 

(e)                               The Company’s obligation to indemnify or
advance Expenses hereunder to Indemnitee who is or was serving at the request of
the Company as a director, officer, employee or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.

 

Section 11.                        Duration of Agreement.  This Agreement shall
continue until and terminate upon the later of: (a) ten (10) years after the
date that Indemnitee shall have ceased to serve as a director of the Company or
(b) one (1) year after the final termination of any Proceeding, including any
appeal, then pending in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any proceeding
commenced by Indemnitee pursuant to Section 9 of this Agreement relating
thereto. This Agreement shall be

 

-7-

--------------------------------------------------------------------------------


 

binding upon the Company and its successors and assigns and shall inure to the
benefit of Indemnitee and his heirs, executors and administrators.  The Company
shall require and cause any successor (whether direct or indirect by purchase,
amalgamation, merger, consolidation or otherwise) to all, substantially all or a
substantial part, of the business and / or assets of the Company, by written
agreement in form and substance satisfactory to the Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

 

Section 12.                        Severability.  If any provision or provisions
of this Agreement shall be held to be invalid, illegal or unenforceable for any
reason whatsoever: (a) the validity, legality and enforceability of the
remaining provisions of this Agreement (including without limitation, each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested thereby.

 

Section 13.                        Enforcement.

 

(a)                               The Company expressly confirms and agrees that
it has entered into this Agreement and assumed the obligations imposed on it
hereby in order to induce Indemnitee to serve as a director or officer of the
Company and its affiliates, and the Company acknowledges that Indemnitee is
relying upon this Agreement in serving as a director or officer of the Company.

 

(b)                              This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties hereto with respect to the subject matter hereof; provided,
however, that this Agreement is a supplement to and in furtherance of the
Bye-laws of the Company and applicable law, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder.

 

Section 14.                        Modification and Waiver.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by the parties thereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver.

 

Section 15.                        Notice by Indemnitee.  Indemnitee agrees
promptly to notify the Company in writing upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification or
advancement of Expenses covered hereunder. The failure of Indemnitee to so
notify the Company shall not relieve the Company of any obligation which it may
have to the Indemnitee under this Agreement or otherwise.

 

-8-

--------------------------------------------------------------------------------


 

Section 16.                        Notices.  All notices, requests, demands and
other communications under this Agreement shall be in writing and shall be
deemed to have been duly given if (i) delivered by hand and receipted for by the
party to whom said notice or other communication shall have been directed,
(ii) mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, (iii) mailed by reputable
overnight courier and receipted for by the party to whom said notice or other
communication shall have been directed or (iv) sent by facsimile transmission,
with receipt of oral confirmation that such transmission has been received:

 

(a)                               If to Indemnitee, at such address as
Indemnitee shall provide to the Company.

 

(b)                              If to the Company to:

 

Helen of Troy Limited

c/o Helen of Troy L.P.

l Helen of Troy Plaza

El Paso, Texas 79912

Attn: Board of Directors

 

With a copy to:

 

Office of General Counsel

1 Helen of Troy Plaza

El Paso, Texas 79912

 

or to any other address as may have been furnished to Indemnitee by the Company.

 

Section 17.                        Contribution.  To the fullest extent
permissible under applicable law, if the indemnification provided for in this
Agreement is unavailable to Indemnitee for any reason whatsoever, the Company,
in lieu of indemnifying Indemnitee, shall contribute to the amount incurred by
Indemnitee, whether for judgments, fines, penalties, excise taxes, amounts paid
or to be paid in settlement and / or for Expenses, in connection with any claim
relating to an indemnifiable event under this Agreement, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect (a) the relative benefits received by the Company
and Indemnitee as a result of the event(s) and / or transaction(s) giving cause
to such Proceeding; and / or (b) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and / or transaction(s).

 

Section 18.                        Applicable Law and Consent to Jurisdiction. 
This Agreement, including all matters related to its validity, enforceability,
construction, interpretation and performance, and the legal relations among the
parties and any disputes or controversies arising therefrom or related thereto,
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Texas, without regard to its conflict of laws rules.  Except with
respect to any arbitration commenced by Indemnitee pursuant to Section 9(a) of
this Agreement, the Company and Indemnitee hereby irrevocably and
unconditionally (a) agree that any action or proceeding

 

-9-

--------------------------------------------------------------------------------


 

arising out of or in connection with this Agreement shall be brought only in the
state and federal courts of El Paso County, Texas (the “Texas Court”), and not
in any other state or federal court in the United States of America or any court
in any other country, (b) consent to submit to the exclusive jurisdiction of the
Texas Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (c) waive any objection to the laying of venue
of any such action or proceeding in the Texas Court, and (d) waive, and agree
not to plead or to make, any claim that any such action or proceeding brought in
the Texas Court has been brought in an improper or inconvenient forum.

 

Section 19.                        Identical Counterparts.  This Agreement may
be executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same Agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

 

Section 20.                             Miscellaneous.  The headings of the
paragraphs and Sections of this Agreement are inserted for convenience only and
shall not be deemed to constitute part of this Agreement or to affect the
construction thereof.

 

Section 21.                             Definitions

 

As used in this Agreement:

 

(a)                               “Change in Control” means the occurrence of
any of the following events: (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a company,
corporation, limited liability company or other business entity owned directly
or indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of shares of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
total voting power represented by the Company’s then outstanding Voting
Securities, or (ii) during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof, or (iii) the shareholders of the
Company approve a merger, amalgamation or consolidation of the Company with any
other company, corporation, limited liability company or other business entity,
other than a merger, amalgamation or consolidation which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger, amalgamation or consolidation,
or (iv) the shareholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of (in
one transaction or a series of transactions) all or substantially all the
Company’s assets.

 

-10-

--------------------------------------------------------------------------------


 

(b)        “Corporate Status” describes the status of a person who is or was a
director, officer, employee or agent of the Company or of any other Enterprise
which such person is or was serving at the request of the Company.

 

(c)        “Enterprise” shall mean the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary.

 

(d)       “Exchange Act” means the United States Securities and Exchange Act of
1934, as amended.

 

(e)        “Expenses” shall include all reasonable attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding.  Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedes bond, or other appeal bond or its equivalent.  Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.

 

(f)        “Independent Counsel” means a law firm, or a partner (or, if
applicable, member) of such a law firm, that is experienced in matters of
corporation law and neither presently is, nor in the past five years has been,
retained to represent: (i) the Company or Indemnitee in any matter material to
either such party (other than with respect to matters concerning the Indemnitee
under this Agreement, or of other indemnitees under similar indemnification
agreements), or (ii) any other party to the Proceeding giving rise to a claim
for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement. The Company agrees to pay
the reasonable fees and expenses of the Independent Counsel referred to above
and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

(g)        “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, in which Indemnitee was, is or will be involved as a party or otherwise
by reason of the Corporate Status of the Indemnitee, by reason of any action
taken by him or of any action on his part while acting as director, officer,
employee or agent of the Company, or by reason of the fact that he is or was
serving at the request of the Company as a director, officer, employee or agent
of another Enterprise, in each case whether or not serving in such capacity at
the time any

 

-11-

--------------------------------------------------------------------------------


 

liability or expense is incurred for which indemnification, reimbursement, or
advancement of expenses can be provided under this Agreement.

 

(h)        “Voting Securities” means any securities of the Company or any
surviving entity, as the case may be, which vote generally in the election of
directors.

 

-12-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

 

HELEN OF TROY LIMITED

 

 

 

 

 

By:

 

 

 

 

[Name]

 

 

 

[Office]

 

 

 

 

 

 

 

By:

 

 

 

 

[Indemnitee]

 

 

 

[Name]

 

-13-

--------------------------------------------------------------------------------